DETAILED ACTION
*Note in the following document:
1. Texts in italic bold format are limitations quoted either directly or conceptually from claims/descriptions disclosed in the instant application.
2. Texts in regular italic format are quoted directly from cited reference or Applicant’s arguments.
3. Texts with underlining are added by the Examiner for emphasis.
4. Texts with 

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
[0131] recites The luminance mapping curve belonging to the target nonlinear space is
determined based on a preset second original luminance mapping curve that is nonlinear.  But in later paragraphs, e.g. [0133], the preset second original luminance mapping curve is defined as linear.
[0161] line 3 is written as:
 
    PNG
    media_image1.png
    20
    418
    media_image1.png
    Greyscale

It seems TM_Curve_L_yn should be TM_Curve_yn.  
Appropriate correction is required.

Claim Objections
Claims 7-8 and 15-16 are objected to because of the following informalities:
Claims 7/8 and 15/16 recite(s) wherein the saturation mapping curve belongs to target nonlinear space, wherein a present first/second original luminance mapping curve is a nonlinear/linear curve, … (line 1-2).  The use of phrase wherein seems odd since there is no connection between the first/second original luminance mapping curve and the saturation mapping curve.  Suggest changing to “wherein the saturation mapping curve belongs to target nonlinear space and is determined based on a preset first/second original luminance curve, wherein the present first/second original luminance mapping curve is a nonlinear/linear curve, …”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter Claims 17-20 recite “computer-readable storage medium”.  Applicant's disclosure is silent on the definition for “computer-readable storage medium”. The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO (see In re Zletz, 893 F.2d 319 Fed. Cir. 1989).  The broadest reasonable interpretation of a claim drawn to a computer readable storage medium (also called machine readable storage medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (see MPEP 2111.01).  Variations of the term “storage” are not necessarily considered to limit a media claimed to non-transitory embodiments because content may be considered to be stored on a signal during propagation and because many disclosures conflates storage media and signals.  For example, US Application Publication US 2010/0245600 A1 discloses “The computer-readable storage medium may be a carrier wave that transmits data via the internet, for example” ([0115] lines 4-6).  Thus, the definition of Applicant’s “computer-readable storage medium” in the disclosure provides an open ended listing of computer-readable mediums and fails to limit the claim to only non-transitory tangible media, and therefore is non-statutory (see 1351 Off. Gaz. Pat. Office 212 (February 23, 2010)). Suggest adding –non-transitory-- in front of “computer-readable storage medium”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7-8 and 15-16 recite wherein the saturation mapping curve belongs to target nonlinear space and wherein the luminance mapping curve belongs to the target nonlinear space.  It is unclear how a curve belongs to a target space.  For the examination purpose, the Examiner interprets the curve is to map the saturation/luminance according to a target with a non-linear space.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-8 and 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 7-8 and 15-16 recite wherein the saturation mapping curve belongs to target nonlinear space and wherein the luminance mapping curve belongs to the target nonlinear space.  It is unclear how a curve belongs to a target space.  Therefore a skilled person is unable to make and/or use the invention.  For the examination purpose, the Examiner interprets the curve is to map the saturation/luminance according to a target with a non-linear space.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 9-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa et al. (US 2018/0204528 A1).
Regarding Claim 1, Miyazawa discloses a video signal processing method ([0151]: The display apparatus according to the present embodiment includes an input terminal 201, a video decoder 202 that corresponds to the decoding section 3, the luminance correction section 4, the maximum luminance information calculation section 6, and a video encoder 204 that corresponds to the encoding section 5 and the panel driving control section 23), comprising: 
performing luminance mapping on an initial luminance value of a to-be-processed video signal to obtain an adjusted luminance value (Fig.22 and notice Y is converted to Y’ through Luminance correction Section 4); 

    PNG
    media_image2.png
    437
    723
    media_image2.png
    Greyscale

determining, according to a saturation mapping curve (Fig.18: notice the OOTF curve), a saturation adjustment factor (Miyazawa does not explicitly use the phrase “saturation adjustment factor”.  However a POSITA before the effective filing date of the claimed invention would have known to calculate the ratio of OOTF output to OOTF input according to the OOTF curve shown in Fig.18 since it is just a simple mathematic conversion in order to generate the ratio as an output for section 131) corresponding to the initial luminance value, wherein the saturation mapping curve is determined by a ratio of the adjusted luminance value to the initial luminance value ([0136]: The luminance signal Y outputted from the color space conversion circuit 121 and the luminance signal Y′ having been subjected to the luminance correction by the luminance correction section 4 may be inputted to the ratio calculation section 131. The ratio calculation section 131 calculates a ratio (Y′/Y) of the luminance signal Y and the luminance signal Y′.  The ratio Y’/Y is interpreted as the saturation adjustment factor); and 
adjusting a chrominance value of the to-be-processed video signal based on the saturation adjustment factor ([0137]: The multiplication circuit 132 multiplies the color-difference signals U and V outputted from the color space conversion circuit 121 by the ratio (Y′/Y)).

Regarding Claim 2, Miyazawa further teaches or suggests wherein the saturation mapping curve is a function using the initial luminance value as an independent variable and using the ratio of the adjusted luminance value to the initial luminance value as a dependent variable ([0136]: The luminance signal Y outputted from the color space conversion circuit 121 and the luminance signal Y′ having been subjected to the luminance correction by the luminance correction section 4 may be inputted to the ratio calculation section 131. The ratio calculation section 131 calculates a ratio (Y′/Y) of the luminance signal Y and the luminance signal Y′  The luminance signal is the input and Y’ is the output of the Luminance correction section 4.  A skilled person would have known that output depends on input and therefore a ratio of output to input is a dependent variable).

Regarding Claim 3, Miyazawa teaches or suggests wherein the saturation adjustment factor is determined by a mapping relationship table ([0140]: Assuming that YUV after color space conversion from RGB to YUV are Yorg, Uorg, and Vorg. If Yorg becomes Ynew after the LUT process, U and V are multiplied by a similar ratio to obtain Unew=Uorg×(Ynew/Yorg) and Vnew=Vorg×(Ynew/Yorg).  LUT stands for lookup table), and wherein the mapping relationship table comprises a horizontal coordinate value and a vertical coordinate value of as least one sampling point on the saturation mapping curve (Fig.18).

Regarding Claim 4, Miyazawa discloses wherein the adjusting the chrominance value of the to-be-processed video signal comprises: adjusting the chrominance value of the to-be-processed video signal based on a product of a preset chrominance component gain coefficient and the saturation adjustment factor (Fig.22 and [0139]: Multiplying the color-difference signals U and V by a ratio (Y′/Y) of the luminance signals Y before and after the LUT process makes it possible to maintain the RGB ratio before and after the color space conversion process).

Regarding Claim 5, Miyazawa discloses multiplying the ratio Y/Y’ to U and V.  The Y/Y’ can be interpreted as the saturation adjustment factor, U and V can be interpreted as a first chrominance value of a first chrominance component and a second chrominance value of a second chrominance component. Therefore Miyazawa further teaches or suggests wherein the chrominance value comprises a first chrominance value of a first chrominance component corresponding to the to-be-processed video signal and a second chrominance value of a second chrominance component corresponding to the to-be-processed video signal, wherein the preset chrominance component gain coefficient comprises a preset first chrominance component gain coefficient and a preset second chrominance component gain coefficient, and wherein the adjusting the chrominance value of the to-be-processed video signal based on a product of a preset chrominance component gain coefficient and the saturation adjustment factor comprises: adjusting the first chrominance value based on a product of the preset first chrominance component gain coefficient and the saturation adjustment factor; and adjusting the second chrominance value based on a product of the preset second chrominance component gain coefficient and the saturation adjustment factor.

Regarding Claim 6, Miyazawa discloses wherein the performing luminance mapping on the initial luminance value of the to-be-processed video signal to obtain the adjusted luminance value comprises: performing luminance mapping on the initial luminance value based on a luminance mapping curve to obtain the adjusted luminance value, wherein the luminance mapping curve is used to indicate a mapping relationship between the initial luminance value and the adjusted luminance value (Fig.22: Luminance correction section 4: OOTF (LUT).  Also see Fig.18 regarding curve).

Regarding Claims 9-14, Claims 9-14 are in similar scopes to Claims 1-6 except in the format of “apparatus”.  Therefore the rejections to Claims 1-6 are also applied to Claims 9-14.
Furthermore, due to the complexity of the image signal processing, it would have been obvious to a POSITA to include a processor with memory and instructions to perform the signal processing operation as claimed in Claim 9.

Regarding Claims 17-18 and 19-20, Claims 17-18 and 19-20 are in similar scope to Claims 1-2 and 4-5 except in the format of “computer-readable storage medium”.  Therefore the rejection to Claims 1-2 and 4-5 are also applied to Claims 17-18 and 19-20.

Claims 7-8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa et al. (US 2018/0204528 A1) in view of ITU-R (Recommendation ITU-R BT.2100-1, 06/2017).
Regarding Claim 7, Miyazawa, in Fig.22, discloses one example of an image signal processing section including a decoding section (EOTF) 3, a color space conversion circuit 121, a luminance correction section 4, a ratio calculation section 131 and a color space conversion circuit 122.  Miyazawa teaches, as shown in Fig.11, either OETF or EOTF are non-linear curve.  Miyazawa further discloses the luminance correction section 4 is implemented as an OOTF LUT (lookup table).  But Miyazawa fails to explicitly explain what the OOTF is.  However ITU-R, in the same field of endeavor, teaches In general the OOTF is a concatenation of the OETF, artistic adjustments, and the EOTF (p.12 BT.2100-Ann1-03).  ITU-R further teaches OETF is the opto-electronic transfer function, which converts linear scene light into the video signal (p.11 lines 2-3), EOTF is electro-optical transfer function, which converts the video signal into the linear light output of the display (p.11 lines 4-5), OOTF is opto-optical transfer function and the OOTF is a non-linear function too (p.13 line 1: Only two of three non-linearities, the OETF, the EOTF, and the OOTF, …).
Therefore the combination of Miyazawa and ITU-R discloses wherein the saturation mapping curve belongs to target nonlinear space (The OOTF is a nonlinear function as taught by ITU-R), wherein a preset first original luminance mapping curve is a nonlinear curve (Fig.22: Input to Decoding Section (EOTF) 3.  A skilled person would have recognized that the Image Signal (HDR) input is a result of a nonlinear conversion since the RGB input goes through an EOTF which is nonlinear to linear conversion), and wherein the method further comprises: 
separately performing nonlinear-space-to-linear-space conversion (Miyazawa Fig.22: EOTF by Decoding Section 3) on a first horizontal coordinate value and a first vertical coordinate value that correspond to at least one sampling point on the preset first original luminance mapping curve to obtain a second horizontal coordinate value and a second vertical coordinate value (Miyazawa Fig.22 output of Color Space Conversion Circuit 121); 
separately performing linear-space-to-nonlinear-space conversion on the second horizontal coordinate value and the second vertical coordinate value to obtain the initial luminance value (Miyazawa Fig.22: input to Section 4) and the adjusted luminance value (Miyazawa Fig.22 Output of Section 4); and 
determining the luminance mapping curve based on a mapping relationship between the initial luminance value and the adjusted luminance value (Miyazawa Fig.22), wherein the luminance mapping curve belongs to the target nonlinear space (As ITU-R teaches, the OOTF is a non-linear function and In television systems the displayed light is not linearly related to the light captured by the camera. Instead an overall non-linearity is applied, the OOTF.   See p.11 lines 10-11).
The reason to combine is to follow standard regulatory and policy functions as taught by ITU-R p.ii Foreword line 4.

Regarding Claim 8 , Miyazawa, in Fig.22, discloses one example of an image signal processing section including a decoding section (EOTF) 3, a color space conversion Circuit 121, a luminance correction section 4, a ratio calculation section 131 and a color space conversion circuit 122.  Miyazawa teaches, as shown in Fig.11, either OETF or EOTF are non-linear curve.  Miyazawa further discloses the luminance correction section 4 is implemented as an OOTF LUT (lookup table).  But Miyazawa fails to explicitly explain what the OOTF is.  However ITU-R, in the same field of endeavor, teaches In general the OOTF is a concatenation of the OETF, artistic adjustments, and the EOTF (p.12 BT.2100-Ann1-03).  ITU-R further teaches OETF is the opto-electronic transfer function, which converts linear scene light into the video signal (p.11 lines 2-3), EOTF is electro-optical transfer function, which converts the video signal into the linear light output of the display (p.11 lines 4-5), OOTF is opto-optical transfer function and the OOTF is a non-linear function too (p.13 line 1: Only two of three non-linearities, the OETF, the EOTF, and the OOTF, …).
Therefore the combination of Miyazawa and ITU-R discloses wherein the saturation mapping curve belongs to target nonlinear space (The OOTF is a nonlinear function as taught by ITU-R), wherein a preset second original luminance mapping curve is a linear curve (Miyazawa Fgi.22: output of Decoding Section (EOTF) 3), and wherein the method further comprises: 
separately performing linear-space-to-nonlinear-space conversion (Miyazawa Fgi.22: luminance correction section 4 OOTF.  A skilled person would have recognized that OOTF includes an OETF which converts linear signal to nonlinear signal) on a third horizontal coordinate value and a third vertical coordinate value that correspond to at least one sampling point on the preset second original luminance mapping curve to obtain the initial luminance value (Miyazawa Fig.22: input to Section 4) and the adjusted luminance value (Miyazawa Fig.22 Output of Section 4); and 
determining the luminance mapping curve based on a mapping relationship between the initial luminance value and the adjusted luminance value, wherein the luminance mapping curve belongs to the target nonlinear space (As ITU-R teaches, the OOTF is a non-linear function and In television systems the displayed light is not linearly related to the light captured by the camera. Instead an overall non-linearity is applied, the OOTF.   See p.11 lines 10-11).
The reason to combine is to follow standard regulatory and policy functions as taught by ITU-R p.ii Foreword line 4.

Regarding Claims 15-16, Claims 15-16 are in similar scopes to Claims 7-8 except in the format of “apparatus”.  Therefore the rejections to Claims 7-8 are also applied to Claims 15-16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUN HE whose telephone number is (571)270-7218. The examiner can normally be reached M-F 8:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YINGCHUN HE/Primary Examiner, Art Unit 2613